_ Case 4:12-cr-00100 Document 172 Filed on 08/20/19 in TXSD Page 1 of 3

United States Co
urts
Southern District of Texas
FILED

AUG 2 0 2019

David J. Bradley, Clerk of Court

Honorable heith Pp Lltison
Hell Jour Horror.

Z Aan writing fee Coder tn request of a term of
yeliek Lore cutrently been tneareerated tor 58 months ftw
tllad any drsylray Vepats or Negligent behanir. Zve
lized the oppetunties of fr ogian's, Cradles, and work
assignments obbered while fere. Tie earned a pest control burs
ton Purdue Lnveevit, Pal 1s only olered te feu at the
jnstbtdbon. € fhesel pechanie. Cbitse Chrevigh Later Lniernity, aid
LZ was alto Klected &y Mee aclu shuton CO furteylle (fh a
program hragh Seéqion and Be Neboal prbberhood Tnibabve
titled Zrait/ but Ded. Z tuve worked ry way tp Co grade I in
Gach werk asagament, Commssary, Laurcly, ane! Seboly. Spargcning py
rk shill and frewléje. Z pove Cort nitusy Lorived! for Got
and Calegh (nent witli My be 4, while Lonstently frepering Mysell
y y velease a8 th 1A wes Cle pert Bey , L feve Beer blessed
wt thee beublel llten, Avant (, Madiyy (i), and Mocha
ens OF Age: They mean the world to rt, and Z pmeun $0
nach Lo Chem. Z faye Leen Abs for most of their gyorg bves
Cheugh: Ay tantly fos Lech amazin loving, and! Supportive Th3
nhre time, That pas not only fe ljed Me Lo Se ey Strong, Lut
Ve We Given Me the ypertanty LD Mutton a Aealthy anil
old Lelatanshiyp puta ity bite under Che circumstances, Z
Anew that yor Saved (britney at ny sentencing, and Z am

 
Case 4:12-cr-00100 Document 172 Filed on 08/20/19 in TXSD Page 2 of 3

Cuanktal for (te LZ alse (ctognee Dede Yee wtrent able
oo fo 48 far with tL bette we were Stuck fron Geng
,aderneath the mand tery pnininun ef 120 worth, andl Cok
be Sentente Mutl any fe ran consecutive to Ge time of
Che Lndirlning grime, ZL recieved JA rnorths, for a Pola! of
132. $0 Loclay Z ant Sineerly /equesting ot the courts, ani!
of yoursel Juv Henor. tor peleek bud pny 12 pronths Consetubye
be reduced cre gay TE en Mruly be eypretiated Think yee
tor Your time pnd Yr athenton, ley Led! buesé fou
 

t ape mmm eas
i fee Sab lt Sean Mae et Liew Lovee
thelevartl esti te by See tae ee Sie tl

 

util

salelg Palen
76 AGNY SL . “MMB X1 uosncy

25/7 ‘ya es
ved WN UH sit sa{ BIS PaLUN
~ 26LE-G9EBOS

   

8420/19 if TXSD Page 3 of 3

raed ‘ML ‘vr
We Mey SIG
PITAL 7? p2ege | Usaynes
beng peviged sap0ns POPUP)
uae d Wied VE 61020 2 ONW

Gattd

SEXa] JO POLISIC) Waynes
SHNOD SAPEIS Pou)

UNnod Jo W919 ‘aiperg "fp PEC

GHLE por |
a0 VY IS
(0777 7 a aa
ALE SIODO gp “pg yy Ut”

0100 Document 172 Filed on O

       

  

Eee CLO

 
